Title: From George Washington to John Armstrong, 11 March 1792
From: Washington, George
To: Armstrong, John


(Private) 
Dear Sir,Philad. March 11th 1792   
I am persuaded that no one will be more ready than yourself to make the proper allowances for my not having sooner acknowledged the receipt of your friendly letter of the 23d of December, as you there express a conviction that the pressure of my public duties will allow me but very little time to attend to my private correspondences. This is literally the truth, and to it must be imputed the lateness as well as the brevity of this letter.
The loss of the brave Officers and men who fell in the late unfortunate affair to the westward, is, I hope, the only one which the Public sustain on the occasion, that can not be readily repaired. The loss of these is not only painful to their friends; but is a subject of serious regret to the Public. It is not, however, our part to despond; we must pursue such measures as appear best

calculated to retrieve our misfortune, and give a happy issue to the business. I am sure there never was a people who had more reason to acknowledge a divine interposition in their affairs than those of the United States; and I should be pained to believe that they have forgotten that agency which was so often manifested during our Revolution—or that they failed to consider the omnipotence of that God who is alone able to protect them.
Your friendly wishes for my happiness and prosperity are received with gratitude—and are sincerely reciprocated by Dear Sir, Your affectionate & obed. Servt

Go: Washington

